Citation Nr: 1121142	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-14 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as being secondary to type II diabetes mellitus.

2.  Entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling.  

3.  Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, on appeal from an initial grant of service connection.  

4.  Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, on appeal from an initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from February 1966 to February 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2006, June 2007, and September 2008, of the Department of Veterans Affairs (VA), Regional Office (RO), located in Baltimore, Maryland.  

The RO granted service connection for diabetes mellitus in the April 2006 rating decision and the Veteran perfected an appeal as to the 20 percent rating that was assigned.  In a rating decision dated in June 2007, the RO granted service connection for peripheral neuropathy of the lower extremities and assigned an initial 10 percent evaluation for each extremity.  The RO also denied service connection for peripheral neuropathy of the upper extremities.  The Veteran filed a notice of disagreement in June 2008.  In September 2008, the RO issued a rating decision confirming and continuing the earlier rating decision.  The RO issued a statement of the case in December 2010 and also a rating decision which increased the initial rating for peripheral neuropathy of each lower extremity to 20 percent.    

It is noted that the claims folder does not contain a VA Form 9, Appeal to Board of Veterans' Appeals, with respect to the issues involving peripheral neuropathy of the upper and lower extremities.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), however, the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely notice of disagreement (NOD) versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of a veteran's claim.  In Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal.  In this instance, when the RO contacted the appellant on March 2011, it informed him that the issues on appeal were all four issues noted on the front page of this action.  In essence, the RO implicitly accepted his appeal.  

In documentation received at the Board in May 2011, the Veteran raised the issue of total disability based on individual unemployability due to service-connected disability.  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.


FINDINGS OF FACT

On May 11, 2011, prior to the promulgation of a decision in the appeal, the VA received notification from the Veteran that he was withdrawing his appeal on the issues of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as being secondary to type II diabetes mellitus, entitlement to an increased rating for type II diabetes mellitus, entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, on appeal from an initial grant of service connection, and entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, on appeal from an initial grant of service connection.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as being secondary to type II diabetes mellitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an increased rating for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, on appeal from an initial grant of service connection, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, on appeal from an initial grant of service connection, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2009).

In May 2011, the Veteran submitted notice to the VA that he was withdrawing his appeal with respect to the issues involving increased ratings for peripheral neuropathy of the lower extremities and diabetes mellitus, along with service connection for peripheral neuropathy of the upper extremities secondary to type II diabetes mellitus.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appellate issues and they are dismissed.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as being secondary to type II diabetes mellitus, is dismissed.

Entitlement to an increased evaluation for type II diabetes mellitus, currently rated as 20 percent disabling, is dismissed.  

Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, on appeal from an initial grant of service connection, is dismissed.  

Entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, on appeal from an initial grant of service connection, is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


